Citation Nr: 0820444	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-08 300	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for psoriasis.

2. Entitlement to service connection for arthritis secondary 
to psoriasis.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 9, 1981, to October 14, 1981.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision, dated in January 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge. A transcript of the hearing 
is in the record.

In January 2008, the Board remanded the claims for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1. Psoriasis was noted on entrance examination and the 
increase in disability of the pre-existing psoriasis during 
service was due to the natural progress of the disease. 

2. As psoriasis is not a service-connected disability, 
arthritis due to psoriasis is not caused by or made worse by 
a service-connected disability. 


CONCLUSIONS OF LAW

1. The presumption of aggravation is rebutted and psoriasis 
was not aggravated by service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2007).  

2. Arthritis due psoriasis is not proximately due to or the 
result of service connected disability.  38 C.F.R.§ 3.310(a) 
(2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2004 and in February 2008.  The 
notice included the type of evidence needed to substantiate 
the claim for service connection and the claim for service 
connection on a secondary basis, namely, evidence of current 
disability, evidence of an injury or disease or event, 
causing an injury or disease, during service, and evidence of 
a relationship between the current disability and the injury 
or disease or event, causing an injury or disease, during 
service; or that the claimed disability was caused or 
aggravated by a service-connected disability.  

The veteran was notified that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that he could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession.  The notice included the provisions for the 
effective date of the claims and for the degree of disability 
assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of a claim for service connection)

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in March 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service 
records, VA records, private medical records, and has 
afforded the veteran VA examinations.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 



As the claimant has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Basis

Private medical records show that veteran was treated from 
psoriasis from December 1973 to June 1980.

The service medical records show that on entrance examination 
in July 1981 the veteran reported a history of skin disease.  
The examiner noted "1/2"" psoriasis rt forehead," but the 
skin evaluation was normal.  In September 1981, the veteran 
was hospitalized for treatment of psoriasis.  History 
included psoriasis since childhood.  The Entrance Physical 
Standards Board found that the veteran had been unfit for 
enlistment under Army Regulation 40-501 because of psoriasis, 
which pre-existed service.  The veteran was subsequently 
administratively discharged for the service because of the 
pre-existing psoriasis. 

The service medical records contain no finding, complaint, 
history, or treatment of any form of arthritis. 

After service, private medical records document treatment of 
psoriasis in 1990s.   In October 2001, the veteran was 
evaluated by a rheumatologist for a longstanding history of 
psoriasis and joint complaints of three years' duration.  The 
initial impression was possible psoriatic arthritis.  In 
December 2001, migratory oliogoarthritis of small and large 
joints was noted.  In May 2002, history included cutaneous 
psoriasis and psoriatic arthritis.  

On evaluation by a second private rheumatologist in December 
2003 and in March 2004, the physician expressed the opinion 
that the veteran's joint pain was not psoriatic arthritis. 

In August 2007, the veteran testified that psoriasis was 
noted on entrance examination, but it was under control at 
the time and not a problem.  The veteran stated that his 
psoriasis became a problem during basic training because of 
the heat and the clothing he wore.  He also stated that 
psoriatic arthritis had been diagnoses about 5 years prior to 
the hearing.  

On VA examination in March 2008, the examiner reported that 
he had reviewed the veteran's file.  The examiner noted that 
the veteran had a history of psoriasis since the age of 2.  
The veteran stated that he had entered service when psoriasis 
was quiescent, but he had an exacerbation while in basic 
training that resulted in hospitalization and discharge from 
service.  The diagnosis was chronic psoriasis.  The examiner 
expressed the opinion that during service the episode of 
psoriasis was due to the natural progression of the disease.  

On VA orthopedic evaluation in March 2008, the examiner 
reported that the diagnosis of psoriatic arthritis could not 
be confirmed based on the evidence in the claims folder. 
 
Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A veteran is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.  This presumption of soundness, 
however, may be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service and 
that the disorder was not aggravated by such service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability. 38 C.F.R.§ 3.310(a). Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.  

Analysis

A veteran is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.  In this case, psoriasis, although 
not considered disqualifying, was noted on entrance 
examination so that the presumption of soundness under 
38 U.S.C.A. § 1111 does not apply.  Rather the provisions of 
38 U.S.C.A. § 1153 apply.  

Under 38 U.S.C.A. § 1153, a pre-existing disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the condition.  
The record shows that the veteran was hospitalized for 
treatment of psoriasis evincing an increase in the disability 
during service, raising the presumption of aggravation under 
38 U.S.C.A. § 1153. 

As the presumption of aggravation arises, the burden shifts 
to VA to show a lack of aggravation by establishing that the 
increase was due to the natural progress of the disease.  

A skin disease, such as psoriasis, is a condition under case 
law, where lay observation has been found to be competent as 
to the presence of the disability, that is, psoriasis is 
capable of lay observation.  Charles v. Principi, 16 Vet. 
App. 370 (2002) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent).

And although the veteran is competent to declare that he has 
psoriasis, he is not competent to provide an opinion on 
medical causation, that is, whether the in-service 
manifestations of psoriasis represented a permanent increase 
in disability or the increase in disability was due to the 
natural progress of the disease.  

Where, as here, the determinative issue involves a question 
of medical causation, which is not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  



As a lay person, the veteran is not competent, that is, not 
qualified through education, training, and expertise to offer 
an opinion on medical causation.  For this reason, the Board 
rejects the veteran's statements and testimony as competent 
evidence to substantiate the claim that the pre-existing 
psoriasis was aggravated by service.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

On the question of medical causation, on VA examination in 
March 2008, after a review of the veteran's file, the 
examiner expressed the opinion that during service the 
episode of psoriasis was due to the natural progression of 
the disease.  This evidence is uncontroverted. 

As the only opinion on medical causation is unfavorable to 
the claim, and as the Board may consider only independent 
medical evidence to support its finding on the question of a 
medical causation, the preponderance of the evidence is 
against the claim of service connection for psoriasis, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

As service connection for psoriasis is not established, there 
is no factual or legal basis for the claim of service 
connection for arthritis secondary to psoriasis.  And the 
Board need not address the question of whether the veteran 
actually has psoriatic arthritis of which there is 
conflicting medical evidence.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for psoriasis is denied. 

Service connection for arthritis secondary to psoriasis is 
denied.


____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


